            CASE 0:20-cv-01929-SRN-HB Doc. 43 Filed 11/25/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                   Case No. 20-CV-1929
                       Plaintiff,

        --against--
                                                   NOTICE OF MOTION TO WAIVE
 JAMIE KREIL,                                      APPELLATE FILING FEES

                       Defendant.




TO:    Ann M. Lockner
       800 Lasalle Ave
       Minneapolis, MN 55402
       Counsel for Defendant Jamie Kreil

       TAKE NOTICE that as soon as the Court deems proper, or as soon as can be heard,

Plaintiff Brock Fredin will move the Court for an order:

       1.      Waiving filing fees pursuant to Federal Rule Civil Appellate Procedure Rule

               24(a)(1) and 24(5) related to filing an appeal.

       2.      Verification and acknowledgements:

               a) The information contained in this document and the enclosed Memorandum of

                  Law is true and correct to the best of my knowledge;

               b) I have not been determined by any court to be a frivolous litigant and I am not

                  the subject of an order precluding me from serving or filing this document;

               c) I am not serving or filing this document for any improper purpose, such as to

                  harass the other party or to cause delay or needless increase in the cost of

                  litigation or to commit a fraud on the court; and
          CASE 0:20-cv-01929-SRN-HB Doc. 43 Filed 11/25/20 Page 2 of 2




               d) I understand that the court can order me to pay money to the other party,

                   including the reasonable expenses incurred by the other party if the above

                   statements are not true.

The grounds for this motion are as stated in the attached declaration.



Dated: November 25, 2020
Saint Croix Co., WI




                                                             s/ brock fredin
                                                             Brock Fredin
                                                             Saint Croix Co, WI 54016
                                                             (612) 424-5512 (tel.)
                                                             brockfredinlegal@icloud.com
                                                             Plaintiff, Pro Se




                                                 2
